Judgment reversed, with costs, and complaint dismissed, with costs, upon the grounds that there is no proof of the transfer of the bill of lading to the defendant as consignee and its acceptance of the terms therein contained as to liability to pay freight charges; that it did not come into possession of the goods shipped at any time, and its acceptance of them by giving directions for their delivery to another was a qualified one; that the duty of the plaintiff under the letter of instructions from the defendant was to deliver the goods to the new consignee upon payment of the freight charges, and the plaintiff having delivered the goods without collecting such charges, may not now collect the same from defendant. This court finds all of the facts contained in the stipulation made by and between the respective parties, through their attorneys, on the trial of such action on the 2d day of May, 1921, and which is contained in the record. All concur, except Hubbs, J., who dissents; Lambert, J., not sitting.